DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 1-4, drawn to a composition for removing noise.
Group B, claim(s) 5-9, drawn to a pad for removing noise from an MRI image.
Group C, claim(s) 10-11, drawn to a coil for an MRI apparatus. 
Group D, claim(s) 12-13, drawn to a method of removing noise from an MRI image using a composition. 
Group E, claim(s) 14-15, drawn to a method of obtaining a noise-reduced MRI image comprising  manufacturing a pad. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (A through E) lack unity of invention because even though the inventions of these groups require the technical feature of “a compound having a functional group capable of hydrogen bonding”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yang (US 2011/0152670 A1, Filed 2010-12-01).
Yang discloses, (0015; “The HDC materials stated herein can be solids, such as ceramics, or liquids, such as water, deuterium or water-based jell or suspensions of any dielectric additives to adjust the dielectric constant.” HDC material is seen to remove noise from an MRI image, refer to the increase in signal-to-noise ratio with the HDC-pad in Fig. 4; 0020; “FIG. 4 Axial, sagittal, and coronal images through brain with (top) and without (bottom) HDC-pad.”; as well as claim 1: “A method of improving image signal to noise ratio, effectively adjusting radiofrequency field distribution and reducing specific absorption rate during magnetic resonance imaging, comprising: inserting high dielectric constant (HDC) materials in between a radiofrequency coil and the tissue to be imaged with magnetic resonance imaging system in the form of a pad that contains HDC materials (HDC-pad) such as water…”). Water is a compound made up of water molecules capable of hydrogen bonding. 
During a telephone conversation with Mih Suhn Koh on 8-12-2022 a provisional election was made without traverse to prosecute the invention of Claims 5-9.  Claims 5-9 are treated on their merits. Claims 1-4 and 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2011/0152670 A1, Pub 2011-06-23).
Claim 5: Yang discloses, A pad (HDC-pad) for removing noise from an MRI image, comprising the composition of claim 1, a composition for removing noise from an MRI image, comprising: a compound having a functional group capable of hydrogen bonding (0015; “The HDC materials stated herein can be solids, such as ceramics, or liquids, such as water, deuterium or water-based jell or suspensions of any dielectric additives to adjust the dielectric constant.” HDC material is seen to remove noise from an MRI image, refer to the increase in signal-to-noise ratio with the HDC-pad in Fig. 4; 0020; “FIG. 4 Axial, sagittal, and coronal images through brain with (top) and without (bottom) HDC-pad.”; as well as claim 1: “A method of improving image signal to noise ratio, effectively adjusting radiofrequency field distribution…during magnetic resonance imaging, comprising: inserting high dielectric constant (HDC) materials in between a radiofrequency coil and the tissue to be imaged with magnetic resonance imaging system in the form of a pad that contains HDC materials (HDC-pad) such as water….”). 

Claim 6: Yang discloses all the elements above in claim 5, Yang further discloses, which improves the quality of an MRI image (refer to 0015 of Yang: “The HDC materials stated herein can be solids, such as ceramics, or liquids, such as water” as well as claim 1: “A method of improving image signal to noise ratio, effectively adjusting radiofrequency field distribution and reducing specific absorption rate during magnetic resonance imaging, comprising: inserting high dielectric constant (HDC) materials in between a radiofrequency coil and the tissue to be imaged with magnetic resonance imaging system in the form of a pad that contains HDC materials (HDC-pad) such as water…”; as well as 0039: “Comparing images in FIG. 4 acquired with and without the HDC-pad showed that the image intensity in the cerebrum relative to the neck and face is much greater with the HDC-pad than without it”. The image with the HDC pad has a higher signal to noise ratio compared to the image without the HDC pad. Therefore, it improves the quality of an MRI image by increasing the signal to noise ratio.).

Claim 7: Yang discloses all the elements above in claim 5, Yang further discloses, further comprising a cover accommodating the composition (0026: “The embodiment of present invention is a HDC-pad in a form of a helmet, containing approximately 6 liters of distilled water, was conformed around the superior portion of the head, extending to just above the level of the eyes in front, just above the ears on the sides, and just below the end of the skull in the back of the head. The thickness of the HDC-pad is 3 mm.” The HDC pad is seen as the cover for accommodating the composition. In other words, the HDC pad contains/holds the composition.).	

Claim 8: Yang discloses all the elements above in claim 5, Yang further discloses, which is transformable into a shape of the human body (Claim 5: “wherein said HDC-pad is shaped as a collar around the neck for human neck magnetic resonance imaging.”; as well as Claim 6: “6. The device of claim 2 wherein said HDC-pad is in a form of a cuff around extremities or any other parts of the human or mammalian body for magnetic resonance imaging.”; as well as Claim 7: “The device of claim 2 wherein said HDC-pad is in a form of a flat pad that can be used for magnetic resonance imaging of the human or mammalian spine.”; as well as Claim 8: “The device of claim 2 wherein said HDC-pad is conformed into human breast for magnetic resonance imaging of breast, in particular, for magnetic resonance imaging of maxillary lymph nodes.”; as well as claim 9: “The devices of claim 2, 3, 4, 5, 6, 7, 8 wherein said HDC-pads are conformed to body size of pediatric patients and radiofrequency coils that are designed and sized to accommodate adult population.”).

Claim 9: Yang discloses all the elements above in claim 5, Yang further discloses, which is attachable/detachable to a main body coil, a shim coil, an RF coil, an array coil, a surface coil, a spine coil, a head coil, an extremity coil or a torso coil for an MRI apparatus (Under the broadest reasonable interpretation, the HDC pad is seen as a pad that would be able to be attached/detachable to the RF coil. In essence, the HDC pad is able to be attachable/detachable to anything).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                   

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791